DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 12, 14 and 17 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by US2005/0003052 (“Brouwer”).
Regarding claim 1, Brouwer discloses (see figs. 3a through 3g) a tank assembly of a beverage maker for aircraft, comprising: 
a water tank (4); and 
a valve assembly (7; see fig. 3a) operatively coupled to the water tank (4; see fig. 1), the valve assembly including: 
a valve housing (housing member defining passages 36, 48, 50 and 51; see annotated fig. 3a, below) having an interior chamber (any one of chambers 36, 48, 50 and 51) and an inlet flow passage (8) in fluid communication with the interior chamber; 
a valve base (housing member defining outlet 10; see annotated fig. 3a, below) that mates with the valve housing and the water tank, the valve base including an interior flow chamber (chamber within which stem 56 extends, having diameter “d”; see annotated fig. 3a, below) in fluid communication with the interior chamber of the valve housing, a flow outlet (10) in fluid communication with the interior flow chamber of the valve base and the water tank; 
an umbrella valve (26) operatively connected to at least one of the valve housing or the valve base between the flow outlet of the valve base and the inlet flow passage of the valve housing; and 
an o-ring seal (59) positioned downstream from the umbrella valve between the valve base and the valve housing.  
Regarding claim 2, Brouwer discloses the umbrella valve (26) includes a stem (56) and a diaphragm (68) extending outwardly from the stem.  
Regarding claim 12, Brouwer discloses a first valve seating position (“second extreme position” wherein edges of diaphragm 26 contact grooves 60; see fig. 3e and specification paragraph [0042]), the umbrella valve seals against the valve housing and wherein, in a second seating position (“first extreme position” wherein flow-through openings 66 are formed; see fig. 3c and specification paragraph [0042]), the umbrella valve permits fluid flow from the inlet flow passage (8) to the flow outlet (10).  
Regarding claim 14, Brouwer discloses the umbrella valve (26) includes a stem (56) and a diaphragm (68) extending outwardly from the stem, wherein, in a first valve seating position (“second extreme position” wherein edges of diaphragm 26 contact grooves 60; see fig. 3e and specification paragraph [0042]), a perimeter of the diaphragm of the umbrella seals against the valve housing (by sealing against seat 54) and wherein, in a second seating position (“first extreme position” wherein flow-through openings 66 are formed; see fig. 3c and specification paragraph [0042]), the diaphragm permits fluid flow from the inlet flow passage (8) to the flow outlet (10).  
Regarding claim 17, Brouwer discloses the umbrella valve (26) includes a stem (56), and wherein an inlet (bottom opening of inlet flow passage 8, relative to the orientation of fig. 3a) of the inlet flow passage (8) opens in a direction perpendicular to the stem (see fig. 3a).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brouwer, as applied to claim 1 above, in view of US2021/0222784 (“Rhodes”).
Regarding claim 13, Brouwer discloses the invention as claimed except for the umbrella valve including a silicone material.
However, Rhodes teaches an umbrella valve (90A) including a silicone material (see paragraph [0146]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Brouwer by forming the umbrella valve from silicone material, as taught by Rhodes, to better resist damage while maintaining the desired resilience.
Claim(s) 1-10 and 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP2003083459 (“Takahashi”) in view of US2013/0239817 (“Starr”) and further in view of US4360326 (“Buchholz”).
Regarding claim 1, Takahashi discloses (see fig. 3) a valve assembly including:
a valve housing (mainly defined by 32) having an interior chamber (chamber defined at least partially by housing portion 32b-32d) and an inlet flow passage (32a) in fluid communication with the interior chamber;
a valve base (mainly defined by 33) that mates with the valve housing, the valve base including an interior flow chamber (flow chamber defined at least partially by 33a) in fluid communication with the interior chamber of the valve housing, a flow outlet (33b) in fluid communication with the interior flow chamber of the valve base; and
an umbrella valve (34) operatively connected to at least one of the valve housing or the valve base between the flow outlet of the valve base and the inlet flow passage of the valve housing (see assembly of fig. 3).
However, Takahashi does not disclose a tank assembly comprising a water tank and the valve assembly being operatively coupled to the water tank, wherein the valve base mates with the water tank and the flow outlet in fluid communication with the water tank; and an o-ring seal positioned downstream from the umbrella valve between the valve base and the valve housing.  
Starr teaches (see fig. 2A) a valve assembly (46) which is operatively coupled to a water tank (40), wherein a flow outlet of the valve assembly is in fluid communication with the water tank (valve assembly 46 provides vacuum relief to water tank 40; see paragraph [0059]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Takashi by employing the valve assembly to provide vacuum relief to a water tank, as taught by Starr, so as to have a water tank with a vacuum relief means, which has an umbrella valve having lower risk of failure.
Furthermore, Buchholz teaches (see fig. 4) an o-ring seal (47c) positioned downstream from an umbrella valve (7c) between a valve base (41c) and a valve housing (40c).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Takahashi and Starr by employing an o-ring seal positioned downstream from the umbrella valve between the valve base and the valve housing, as taught by Buchholz, to further prevent fluid leakage.  
Regarding claim 2, Takahashi discloses the umbrella valve (34) including a stem (mainly defined by 34b) and a diaphragm (34a) extending outwardly from the stem.
Regarding claim 3, Takahashi discloses the valve housing (32) including a receiving aperture (aperture through which shaft portion 34b extends) having an inner diameter neck portion (see stepped aperture through which stem 34b is anchored), wherein the stem (34b) of the umbrella valve (34) rests in the receiving aperture (see fig. 3). 
Regarding claim 4, Takahashi discloses the inner diameter neck portion (see stepped aperture through which stem 34b is secured) including an inner diameter stepped portion (see stepped hole within which tapered anchor 34d of stem 34b is secured).
Regarding claim 5, Takahashi discloses the stem (34b) of the umbrella valve (34) including an end tip (34d) and a neck portion (narrowed portion of stem 34b; see fig. 3) between the end tip and an umbrella base (portion where diaphragm 34a meets stem 34b).
Regarding claim 6, Takahashi discloses the inner diameter stepped portion (see stepped hole within which tapered anchor 34d of stem 34b is secured) of the valve housing (32) being meshed (the term “mesh” being defined by Merriam-Webster as “to fit or work together properly”) with the neck portion (narrowed portion of stem 34b) of the stem (34b).
Regarding claim 7, Takahashi discloses the stem (34b) of the umbrella valve (34) being tapered (anchor portion 34d of the stem 34b is tapered; see fig. 3).
Regarding claim 8, Takahashi discloses an outer diameter of a portion (34d) of the stem (34b) being larger than an inner diameter of a portion (see diameter of narrowed portion of aperture, which receives narrowed portion of stem 34b; see fig. 4) of the receiving aperture (aperture receiving stem 34b).
Regarding claim 9, Takahashi discloses the valve base (33) including at least one arm (33c) extending into the interior flow chamber (chamber defined within base portion 33a) of the valve base, wherein the valve base includes a protrusion (33e) extending from the at least one arm (see fig. 3).
Regarding claim 10, Takahashi discloses the umbrella valve (34) including a corresponding mating aperture (34c) to receive the protrusion (33c) of the valve base (33).
Regarding claim 12, Takahashi discloses in a first valve seating position (see position of fig. 3), the umbrella valve (34) sealing against the valve housing (32) and wherein, in a second seating position (position where diaphragm portion 34a is lifted from ports 32b), the umbrella valve permitting fluid flow from the inlet flow passage (32a) to the flow outlet (33b).
Regarding claim 13, Takahashi discloses the umbrella valve (34) including a silicone material (“fluorosilicone rubber”; see English translation of Takahashi).
Regarding claim 14, Takahashi discloses wherein the umbrella valve (34) including a stem (34b) and a diaphragm (34a) extending outwardly from the stem, wherein, in a first valve seating position (position of fig. 3), a perimeter of the diaphragm of the umbrella seals against the valve housing (32) and wherein, in a second seating position (position where diaphragm portion 34a lifts away from ports 32b), the diaphragm permits fluid flow from the inlet flow passage (32a) to the flow outlet (33b).
Regarding claim 15, Takahashi discloses the umbrella valve (34) including a stem (34b), and wherein the stem of the umbrella valve includes a conical shaped end tip (34d).
Regarding claim 16, the combination of Takahashi, Starr and Buchholz discloses the umbrella valve (Takahashi, 34) including a stem (Takahashi, 34b) and a diaphragm (Takahashi, 34a) extending outwardly from the stem, wherein, in a first valve seating position (Takahashi, see position of fig. 3), a perimeter of the diaphragm of the umbrella seals against the valve housing (Takahashi, 32) and wherein, in a second seating position (Takahashi, position where diaphragm portion 34a is lifted from ports 32b), the water tank (Starr, 40) is under a vacuum (Starr, see paragraph [0059]) to unseal the perimeter of the diaphragm from the valve housing permitting fluid flow from the inlet flow passage (Takahashi, 32a) to the flow outlet (Takahashi, 33b).

Under a different embodiment of Takahashi:
Regarding claim 1, Takahashi discloses (see fig. 1) a valve assembly including:
a valve housing (mainly defined by 12) having an interior chamber (chamber defined at least partially by housing portion 12) and an inlet flow passage (12b) in fluid communication with the interior chamber;
a valve base (mainly defined by 13) that mates with the valve housing, the valve base including an interior flow chamber (flow chamber defined at least partially by 13a) in fluid communication with the interior chamber of the valve housing, a flow outlet (13b) in fluid communication with the interior flow chamber of the valve base; and
an umbrella valve (14) operatively connected to at least one of the valve housing or the valve base between the flow outlet of the valve base and the inlet flow passage of the valve housing (see assembly of fig. 1).
However, Takahashi does not disclose a tank assembly comprising a water tank and the valve assembly being operatively coupled to the water tank, wherein the valve base mates with the water tank and the flow outlet in fluid communication with the water tank; and an o-ring seal positioned downstream from the umbrella valve between the valve base and the valve housing.  
Starr teaches (see fig. 2A) a valve assembly (46) which is operatively coupled to a water tank (40), wherein a flow outlet of the valve assembly is in fluid communication with the water tank (valve assembly 46 provides vacuum relief to water tank 40; see paragraph [0059]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Takashi by employing the valve assembly to provide vacuum relief to a water tank, as taught by Starr, so as to have a water tank with a vacuum relief means, which has an umbrella valve having lower risk of failure.
Furthermore, Buchholz teaches (see fig. 4) an o-ring seal (47c) positioned downstream from an umbrella valve (7c) between a valve base (41c) and a valve housing (40c).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Takahashi and Starr by employing an o-ring seal positioned downstream from the umbrella valve between the valve base and the valve housing, as taught by Buchholz, to further prevent fluid leakage.  
Regarding claim 17, Takahashi discloses the umbrella valve (14) includes a stem (14b), and wherein an inlet (see tapered inlet of passage 12b) of the inlet flow passage (12b) opens in a direction perpendicular to the stem (see fig. 1).
Response to Arguments
Applicant’s amendment filed October 24, 2022, has overcome the rejection of record.  However, per the amended claims, a new ground of rejection is applied to the amended claims, and Applicant's arguments regarding the previously applied prior artare moot.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US2012/0244019 discloses an umbrella valve having a valve housing and a valve base, wherein an o-ring seals between the valve housing and an enclosure.  US2012/0318387 discloses a check valve having a valve housing and a valve base, wherein an o-ring seal is disposed downstream of the valve element and compressed between the valve housing and valve base.  US6062248 discloses an umbrella valve having a valve housing and an o-ring seal disposed between the valve housing and an enclosure.  US6866056 discloses a check valve disposed between a valve housing and a valve base, wherein an o-ring seal is compressed between the valve base and an enclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAILEY K DO whose telephone number is (571)270-3458. The examiner can normally be reached Generally Monday-Thursday 8am-5pm ET, Friday 8am-12pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Rinehart at 571-272-4881, Mary E. McManmon at 571-272-6007, or Craig M. Schneider at 571-272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAILEY K. DO/Primary Examiner, Art Unit 3753